United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-144070-02 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. (Name of small business issuer in its charter) Delaware 20-1466056 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheet as of September 30, 2008 3 Statements of Net Earnings for the Three Months and Nine Months ended September 30, 2008 4 Statement of Changes in Partners’ Capital for the Nine Months ended September 30, 2008 5 Statement of Cash Flows for the Nine Months ended September 30, 2008 6 Notes to Financial Statements 7-15 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-18 Item 4: Controls and Procedures 18 PART II. OTHER INFORMATION Item 1: Legal Proceedings 19 Item 6: Exhibits 19 SIGNATURES 20 CERTIFICATIONS 21-24 2 PART I ITEM 1. FINANCIAL STATEMENTS ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. BALANCE SHEET September 30, 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 100 Accounts receivable – affiliate 6,410,100 Short-term hedge receivable due from affiliate 1,678,800 Total current assets 8,089,000 Oil and gas properties, net 222,999,300 Construction in progress 57,408,700 Long-term hedge receivable due from affiliate 533,800 $ 289,030,800 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 14,900 Short-term hedge liability due to affiliate 138,000 Total current liabilities 152,900 Asset retirement obligation 2,769,700 Long-term hedge liability due to affiliate 2,275,800 Partners’ capital: Managing general partner 46,959,800 Investor partners (23,644.10 units) 237,073,800 Accumulated other comprehensive loss (201,200 ) Total partners' capital 283,832,400 $ 289,030,800 The accompanying notes are an integral part of these financial statements 3 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Nine Months Ended Ended September 30, 2008 September 30, 2008 REVENUES Natural gas $ 7,359,000 $ 7,644,700 Total revenues 7,359,000 7,644,700 COSTS AND EXPENSES Production 1,134,200 1,187,600 Depletion 3,504,400 3,624,900 Accretion of asset retirement obligation 77,700 126,200 General and administrative 47,600 61,900 Total expenses 4,763,900 5,000,600 Net earnings $ 2,595,100 $ 2,644,100 Allocation of net earnings: Managing general partner $ 1,558,900 $ 1,597,300 Investor partners $ 1,036,200 $ 1,046,800 Net earnings per investor partnership unit $ 43 $ 44 The accompanying notes are an integral part of these financial statements 4 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. STATEMENT OF CHANGES IN PARTNERS' CAPITAL FOR THE NINE MONTHS ENDED September 30, 2008 (Unaudited) Accumulated Managing Other General Investor Comprehensive Partner Partners Loss Total Balance at January 1, 2008 $ — $ — $ — $ — Partners capital contributions: Cash 100 236,027,000 — 236,027,100 Syndication and offering costs 25,963,000 — — 25,963,000 Tangible equipment / leasehold costs 45,362,400 — — 45,362,400 Total contribution 71,325,500 236,027,000 — 307,352,500 Syndication and offering costs, immediately charged to capital (25,963,000 ) — — (25,963,000 ) 45,362,500 236,027,000 — 281,389,500 Participation in revenues and expenses: Net production revenues 2,163,800 4,293,300 — 6,457,100 Depletion (503,500 ) (3,121,400 ) — (3,624,900 ) General and administrative expenses (20,700 ) (41,200 ) — (61,900 ) Accretion of asset retirement obligations (42,300 ) (83,900 ) — (126,200 ) Net earnings 1,597,300 1,046,800 — 2,644,100 Other comprehensive loss — — (201,200 ) (201,200 ) Balance at September 30, 2008 $ 46,959,800 $ 237,073,800 $ (201,200 ) $ 283,832,400 The accompanying notes are an integral part of these financial statements 5 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. STATEMENT OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2008 Cash flows from operating activities: Net earnings $ 2,644,100 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 3,624,900 Accretion of asset retirement obligation 126,200 Increase in accounts receivable-affiliate (6,410,100 ) Increase in accrued liabilities 14,900 Net cash provided by operating activities — Cash flows from investing activities: Oil and gas well drilling contracts paid to MGP (236,027,000 ) Net cash used in investing activities (236,027,000 ) Cash flows from financing activities: Initial capital contribution by MGP 100 Partners' capital contributions 236,027,000 Net cash provided by financing activities 236,027,100 Net increase in cash and cash equivalents 100 Cash and cash equivalents at beginning of period — Cash and cash equivalents at end of period $ 100 Supplemental Schedule of non-cash investing and financing activities: Assets contributed by managing general partner: Tangible equipment $ 39,970,700 Lease costs 5,391,700 Syndication and offering costs 25,963,000 $ 71,325,400 Asset retirement obligation $ 2,643,500 The accompanying notes are an integral part of these financial statements 6 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. NOTES TO FINANCIAL STATEMENTS September 30, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas Resources Public 17-2008 (B) L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 5,073 investors. The Partnership was formed on May 7, 2007 to drill and operate gas wells located primarily in Pennsylvania, Tennessee and West Virginia. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of September 30, 2008 and for the three months and the period ended September 30, 2008 are unaudited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission. However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented.The results of operations for the three months and the period ended September 30, 2008 may not necessarily be indicative of the results of operations for the year ended December 31, 2008. Partnership operations began on March 25, 2008. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period. Actual results could differ from these estimates. Accounts Receivable and Allowance for Possible Losses In evaluating the need for an allowance for possible losses, the Partnership's MGP, performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its customers' credit information. Credit is extended on an unsecured basis to many of its energy customers. At September 30, 2008, the Partnership's MGP's credit evaluation indicated that the Partnership has no need for an allowance for possible losses. Revenue Recognition Because there are timing differences between the delivery of the Partnership’s natural gas and oil and the receipt of a delivery statement, the Partnership has unbilled revenues. These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices.The Partnership had unbilled trade receivables of $3,721,500 at September 30, 2008, which are included in Accounts receivable-affiliate on the Partnership's Balance Sheet. 7 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. NOTES TO FINANCIAL STATEMENTS September 30, 2008 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Oil and Gas Properties Oil and gas properties are stated at cost. Depletion is based on cost less estimated salvage value primarily using the unit-of-production method over the assets' estimated useful lives. Maintenance and repairs are expensed as incurred. Major renewals and improvements that extend the useful lives of property are capitalized. Oil and gas properties consist of the following at the date indicated: September 30, 2008 Natural gas and oil properties: Proved properties: Leasehold interests $ 5,391,700 Wells and related equipment 221,232,500 226,624,200 Accumulated depletion (3,624,900 ) $ 222,999,300 Recently Issued Financial Accounting Standards In May 2008, the Financial Accounting Standards Board, ("FASB") issued Statement of Financial Accounting Standards No. 162, The Hierarchy of Generally Accepted Accounting Policies ("SFAS 162"), which reorganizes the GAAP hierarchy.
